 1
 2
 3
 4
 5
 6
 7
 8
                           UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10
11   DORA MAYORQUIN MEDINA,                   )   Case No.: 2:19-cv-03206-JC
                                              )
12                 Plaintiff,                 )   ORDER AWARDING EQUAL
                                              )   ACCESS TO JUSTICE ACT
13         vs.                                )   ATTORNEY FEES AND EXPENSES
                                              )   PURSUANT TO 28 U.S.C. § 2412(d)
14   ANDREW SAUL,                             )   AND COSTS PURSUANT TO 28
     Commissioner of Social Security,         )   U.S.C. § 1920
15                                            )
                   Defendant                  )
16                                            )
                                              )
17
18         Based upon the parties’ Stipulation for the Award and Payment of Equal
19   Access to Justice Act Fees, Costs, and Expenses:
20         IT IS ORDERED that fees and expenses in the amount of $2,894.85 as
21   authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
22   awarded subject to the terms of the Stipulation.
23   DATE:       December 17, 2019
24
                                     _______________/s/____________________
25                                   HONORABLE JACQUELINE CHOOLJIAN
                                     UNITED STATES MAGISTRATE JUDGE
26
